ELECTRODES FOR BATTERIES
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1-3 and 6-22 are pending, wherein claim 1 is amended and claims 9-17 and 20 were previously withdrawn. Thus, claims 1-3, 6-8, 18-19 and 21-22 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claims 1-3, 6-8, 18-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite “each carbon 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, 18-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to recite “lithium-carbon (LiCx)” in “the metal-coated carbon fabric comprises lithium-carbon (LiCx) complex formed with the carbon fibers for …”. However, based on aforementioned claim languages, “the metal-coated carbon fabric” refers to two components: the metal and the carbon fabric. Thus, it is unclear where (how) the LiCx comes from, rendering the claim indefinite. In light of the specification, it appears that the LiCx is generated during a process in relation to electrodeposition. However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 2-3, 6-8, 18-19 and 21-22 are also rejected because of their dependencies.
the fabric”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this recitation is interpreted as referring to the carbon fabric.
Claim 7 recites the limitation "the one or more fibers".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the each of the one or more fiber".  There is insufficient antecedent basis for this limitation in the claim. Claim 22 is also rejected because of its dependency on claim 21.
	
Claim Rejections - 35 USC § 103
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 106898729 A, whose English machine translation is being used for citation purposes, hereafter Wu) in view of Zhamu et al. (US 20110104571 A1, hereafter Zhamu).
Regarding claim 1, Wu teaches an electrode for a battery (a battery using an electrode containing “flexible current collector”: see at least Abstract, page 1 and page 8, second paragraph) comprising a negative electrode active material and a flexible current collector. The flexible current collector comprises:
a fabric (“textile substrate”) comprising polymer fibers (e.g., polyacrylonitrile fibers as “textile substrate”, p4, line 1), each fiber is at least partially covered by a metal layer (“metal conductive plating layer”; the said metal may be copper, for example) for forming a metal-coated fabric (See at least Abstract and page 1, and the third and fourth paragraphs on page 4 of Wu)
prima facie obvious (MPEP 2144.06).
Wu teaches the electrode is formed by coating a negative electrode active material (e.g., graphite) on the flexible current collector (i.e., on fibers or fabric) (middle, page 9), but is silent to a lithium as the negative electrode active material. However, Zhamu discloses a similar electrode (negative electrode), wherein a lithium thin layer is deposited on the surface of a metal copper layer which is coated on conductive filaments of a filament network (See at least [0086], [0057], [0128], [0134]). The battery comprising such an anode exhibits an exceptionally high specific capacity, an excellent reversible capacity, and a long cycle life (See at least Abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further modified Wu to substitute Zhamu’s lithium thin layer for Wu’s graphite on the copper metal layer of the fabric of Wu, in order to achieve an exceptionally high specific capacity, an excellent reversible capacity and a long cycle life of the battery comprising such an anode (See at least Abstract of Zhamu). Since the fabric of Wu is coated with a metal copper layer, the lithium metal is attached to the metal layer.
Wu as modified teaches a portion of the lithium metal is in a form of a sheet (See the term “layer” in “lithium thin layer” of Zhamu) and teaches the sheet has a thickness of preferably less than 100 nm ([0114], Zhamu). As to the claimed lateral dimension of the sheet, replaced by Zhamu’s lithium metal, see above) can be present in pores of the fabric (See at least Abstract of Wu), and that the pore size of the fabric can be optimized (sixth paragraph, page 3 of Wu). This implicitly teaches that the lateral dimension of the sheet or flake of lithium metal can be optimized. Thus, one of ordinary skill in the art would readily arrive at the instantly claimed lateral dimension of 50 nm to 200 nm by optimizing the pore size of the fabric. It is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II-A.
Since Wu in view of Zhamu teaches a similar process of electrodeposition of lithium on the anode (See, e.g., “homogeneous deposition of lithium due to uniform electric field serving to attract lithium ions, [0176]; [0078]-[0079], [0122], [0103], [0101], Zhamu) to the process as instantly disclosed, the claimed “the metal-coated carbon fabric comprises lithium-carbon LiCx complex formed with the carbon fibers for turning the metal-coated carbon fabric into a lithiophilic substrate for subsequent deposition of the lithium metal on the metal layer” is satisfied due to the similar process of Zhamu to that of as instantly disclosed. This is because the same or similar process is expected to produce the same or similar results/effects (e.g., a lithium-carbon LiCx complex formed with the carbon fibers). It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property (e.g., … turning … into a lithiophilic substrate for …), that is inherently possessed by things in the prior art does not cause a claim Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Regarding claim 2, Wu in view of Zhamu teaches the electrode of claim 1, wherein the metal layer comprises copper, for example (See page 4 of Wu, the third and fourth paragraphs).
Regarding claim 3, Wu in view of Zhamu teaches the electrode of claim 1, wherein the thickness of the metal layer (e.g., copper layer) ranges from 100 nm to 3 µm (page 4, middle, Wu), overlapping instantly claimed “50 nm to 300 nm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (MPEP § 2144.05 (I)).
Regarding claim 6, Wu in view of Zhamu teaches the electrode of claim 1, wherein the lithium metal is further present in pores in the fabric (See the rejection of claim 1).
Regarding claim 7, Wu in view of Zhamu teaches the electrode of claim 1, wherein each of the one or more fibers have a diameter of 1 µm to 30 µm (See claim 2 of Wu), overlapping the instantly claimed range of 5 µm to 20 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (MPEP § 2144.05 (I)).
Regarding claim 8, Wu in view of Zhamu teaches the electrode of claim 1, wherein the metal layer comprises copper (page 4, middle, Wu), the metal layer has a thickness of from 100 nm to 3 µm (page 4, middle, Wu), overlapping instantly claimed “50 nm to 300 nm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhamu, as applied to claim 1 above, and further in view of Wang et al. (CN 102867940 A, whose English machine translation is being used for citation purposes, hereafter Wang).
Regarding claim 18, Wu in view of Zhamu teaches a battery comprising a cathode and an anode comprising the electrode of claim 1 (“negative electrode” and “positive electrode”: see the second paragraph form bottom of page 9, Wu).
Wu as modified is silent to a cathode comprising a sulfur composite, as claimed. However, in the same field of endeavor, Wang discloses a modified positive electrode (cathode) in a lithium-sulfur battery, wherein the cathode comprising a sulfur composite comprising a conductive binder and sulfur (carbon acetylene black and LA32 aqueous binder and sulfur) (See at least, page 6, Example 1) and a fabric comprising one or more fibers (“fiber cloth substrate” comprising fibers, bottom of page 6) which are at least partially covered by a nickel layer (nickel plating layer, middle of page 7), wherein the sulfur composite is attached to (“on” as used in the claim) the nickel layer (because the sulfur composite is mixed together with the fabric coated with the nickel layer, see Example 1). The use of such a modified sulfur-Ni/fabric cathode material has numerous benefits such as improving the battery's cycle performance, cycle life, other electrochemical properties, etc., as described in bottom of page 5. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the cathode of Wang as the cathode of Wu in view of Zhamu in order to achieve those benefits as disclosed by Wang (bottom of page 5). As a result, Wu as modified teaches the cathode comprising a sulfur composite comprising a conductive binder and sulfur and a second fabric (i.e., fabric in Wang) comprising one or more second .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhamu and Wang, as applied to claim 18 above, and further in view of Wang-II et al. (CN 106532026 A, whose English machine translation is being used for citation purposes, hereafter Wang-II).
Regarding claim 19.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhamu, as applied to claim 1 above, and further in view of Li et al. (CN 102121194 B, whose English machine translation is being used for citation purposes, hereafter Li).
Regarding claims 21 and 22, Wu in view of Zhamu teaches the electrode of claim 1, but fails to teach an interfacial polymer layer being sandwiched between the each of the one or more fibers and the metal layer.
Li discloses an interfacial polymer, such as poly[2-(methacryloyloxy) ethyl] trimethyl ammonium chloride (PMETAC), is sandwiched between a metal layer(e.g., Cu) and a fiber of cotton to improve adhesive property therebetween (See at least [0073]), and the resulting conductive fabric displays high electric and mechanical properties (See at least Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have disposed an interfacial polymer comprising PMETAC between the metal layer of Wu in view of Zhamu and the each of the one or more fibers, as taught by Li, in order to improve adhesive property therebetween and to achieve a high electric and mechanical properties of the fabric (See at least Abstract and [0073] of Li.

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are based on the amended claims. The amended claims have been addressed in the new rejections above.
Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984). It is respectfully noted also that the invention is about a product, not a process.
As to “surprising technical effects” or other advantages presented in the arguments, it is respectfully noted that since the prior arts teach the same product (i.e., an electrode or a lithium metal sulfur battery) as claimed, the effects or advantages as argued are necessarily present. It is well settled that when a claimed product reasonably appears to be substantially the same as a product disclosed by the prior arts, the burden is on the applicant to prove that the prior art product does not necessarily possess properties or characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden is on the applicant is the same. In re Spada, 911 F.2d 705,708 (Fed Cir. 1990); In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ZHONGQING WEI/Primary Examiner, Art Unit 1727